DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1,2,4-9, 11-15,17, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,756,859 (referred to as P859). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1:
Claim 1 is similar to claim 1 of P859.  P859 does not explicitly disclose a plurality of SP ZP CSI-RS resources.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify P859 to include a plurality of resources as taught by in order to configure multiple resources in one message.
Re claim 2:	Claim 2 is substantially similar to claim 2 of P859.
Re claim 4:	Claim 4 is substantially similar to claim 4 of P859.
Re claim 5:	Claim 5 is substantially similar to claim 5 of P859.
Re claim 6:	Claim 6 is substantially similar to claim 6 of P859.
Re claim 7:	Claim 7 is substantially similar to claim 7 of P859.
Re claim 8:  	Claim 8 is rejected on the same grounds of rejection set forth in claim 1.  
Re claim 9: 	Claim 9 is rejected on the same grounds of rejection set forth in claim 2.
Re claim 11: 	Claim 11 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 12:	Claim 12 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 13:	Claim 13 is rejected on the same grounds of rejection set forth in claim 6.
Re claim 14:	Claim 14 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 15:
Claim 15 is similar to claim 13 of P859.  P859 does not explicitly disclose a plurality of SP ZP CSI-RS resources.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify P859 to include a plurality of resources as taught by in order to configure multiple resources in one message.
Re claim 17:  Claim 17 is similar to claim 14 of P859.
Re claim 19:  Claim 19 is rejected on the same grounds of rejection set forth in claim 17.

Claims 3,10,16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. 10,756,859 (referred to as P859) in view of Yi (WO 2015133823). 
Re claim 16:
P859  discloses wherein the signal that relates to enabling or disabling the at least one SP ZP CSI-RS resource (Claim 1).
P859 does not explicitly disclose performs rate matching for the decoding of the downlink signal.
Yi discloses disclose performs rate matching for the decoding of the downlink signal (Para.[0276]  a UE can assume REs configured in the ZP-CSI-RS configuration will be rate matched and Para.[0277]  The rate matching can be applied for SPS as well according to the configuration per subframe where SPS-PDSCH is transmitted).  It would have been obvious to (as also suggested in Seo US 20150304995 Para.[0117]  In other words, the SPS PDSCH is rate matched around PRBs in which the UE has detected the activation/validation DCI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onggosanusi to include rate matching as taught by Yi in order to multiplex a reference signal with a data transmission (Yi Para.[0271-0278]).
Re claim 3:	Claim 3 is similar to claim 3 of P859.
Re claim 18:	Claim 18 is rejected on the same grounds of rejection set forth in claim 16.
Re claim 10:	Claim 10 is rejected on the same grounds of rejection set forth in claim 3.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,4-8, and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi (US 20170245165) in view of Yi (WO 2015133823 – as cited in IDS submitted 3/5/2020).

Re claim 1:
Onggosanusi discloses a method for decoding a downlink signal by a terminal in a wireless communication system (Para.[0100]  The channel decoding and demodulation block 280 demodulates and decodes the modulated symbols to recover the original input data stream), the method comprising: 
receiving, from a base station, a semi-persistent zero power-channel state information reference signal (SP ZP CSI-RS) resource configuration that indicates a plurality of SP ZP CSI-RS resources (Para.[0149]  To configure a UE with M CSI-RS resources, CSI-RS resource configuration which carries a set of UE-specific parameters can be used. This configuration can be transmitted to the UE via either higher-layer (RRC) signaling, MAC control element (MAC CE), and/or DL L1 control signaling (based on DCI) and Para.[0191]  The above semi-persistent CSI-RS resource allocation schemes (the first and the second embodiments) can also be used for zero-power (ZP) CSI-RS resource which can be used for interference measurement and Fig.8); 
receiving, from the base station, a signal that relates to enabling or disabling at least one SP ZP CSI-RS resource among the plurality of SP ZP CSI-RS resources (Para.[0193]  For either embodiment, two possibilities exist. First, the size and content of the DCI field (first embodiment) or MAC CE (second embodiment) can be different from that used for aperiodic CSI-RS. In this case, the selected CSI-RS resource is configured for the UE via higher layer signaling. Therefore, the DCI field (first embodiment) or the MAC CE (second embodiment) simply signals START (activate) or STOP (deactivate). Second, the size and content of the DCI field (first embodiment) or MAC CE (second embodiment) are identical to that used for aperiodic CSI-RS. In this case, the selected CSI-RS resource is indicated in the DCI field (first embodiment) or the MAC CE (second embodiment)--selected out of a plurality of (K.sub.A) ); and
decoding the downlink signal based on the SP ZP CSI-RS resource configuration and based on the signal that relates to enabling or disabling the at least one SP ZP CSI-RS resource (Para.[0100]  The channel decoding and demodulation block 280 demodulates and decodes the modulated symbols to recover the original input data stream), 
Onggosanusi does not explicitly disclose based on the SP ZP CSI-RS resource configuration and based on the signal relating to enabling or disabling.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a signal is decoded based on the SP ZP CSI RS configuration and based on the signaling relating to enabling or disabling (as also suggested in Nimbalker US 20160227548 Para.[0018] The UE can decode the PDSCH in the subframe of the serving cell based on rate-matching around the resource elements indicated by the ZP-CSI-RS configuration when the DCI indicates the PDSCH of the UE is rate-matched around the resource elements indicated by the ZP-CSI-RS configuration) in order to properly decode data from the appropriate resource.
Re claim 4:
Onggosanusi  discloses wherein the signal that relates to enabling the at least one ZP CSI-RS resource comprises MAC (medium access control) signaling (Para.[0189]  MAC CE).
Re claim 5:
Onggosanusi  discloses wherein each of the SP ZP CSI-RS resources has a frequency configuration (Para.[0155]  the aforementioned CSI-RS resource configuration contains at least one of the following categories of parameters: 1) CSI-RS type or level (as previously mentioned), ).
Re claim 6:
Onggosanusi  does not explicitly disclose wherein the frequency configuration is provided by a separate signaling from the SP ZP CSI-RS resource configuration.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the frequency configuration using separate signaling from the SP ZP CSI-RS resource configuration as a matter of design choice and in order to dynamically communicate transmission parameters.
Re claim 7:
Onggosanusi  discloses wherein each of the SP ZP CSI-RS resources is associated with a respective one of transmission beams used by the base station, and wherein an SP ZP CSI-RS resource associated with a transmission beam used for the downlink signal is used for decoding the downlink signal (Para.[0136]  a coverage CSI-RS (associated with one CSI-RS resource) is transmitted on one of the K beams (such as beam mod(n,K)) and Para.[0164]  The four categories of CSI-RS resource configuration parameters are related to CSI-RS resolution in time, frequency, and antenna port (spatial beam) and Para.[0191]  The above semi-persistent CSI-RS resource allocation schemes (the first and the second embodiments) can also be used for zero-power (ZP) CSI-RS resource which can be used for interference measurement and Para.[0100]  The channel decoding and demodulation block 280 demodulates and decodes the modulated symbols to recover the original input data stream).
As discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a signal is decoded based on the SP ZP CSI RS configuration (as also suggested in Nimbalker US 20160227548 Para.[0018] The UE can ).
Re claim 8:
	Claim 8 is rejected on the same grounds of rejection set forth in claim 1.  Onggosanusi discloses a transmitter, receiver, at least one processor, and at least one computer memory operably connectable to the at least one processor (Fig.3A and 3B). 
Re claim 11:
	Claim 11 is rejected on the same grounds of rejection set forth in claim 4.
Re claim 12:
Claim 12 is rejected on the same grounds of rejection set forth in claim 5.
Re claim 13:
Claim 13 is rejected on the same grounds of rejection set forth in claim 6.
Re claim 14:
Claim 14 is rejected on the same grounds of rejection set forth in claim 7.
Re claim 15:
Onggosanusi discloses a method for transmitting a downlink signal by a base station in a wireless communication system (Para.[0149]  To configure a UE with M CSI-RS resources, CSI-RS resource configuration which carries a set of UE-specific parameters can be used. This configuration can be transmitted to the UE via either higher-layer (RRC) signaling, MAC control element (MAC CE), and/or DL L1 control signaling (based on DCI)), the method comprising: 
transmitting, to a terminal, a semi-persistent zero power-channel state information reference signal (SP ZP CSI-RS) resource configuration that indicates a plurality of SP ZP CSI-RS resources (Para.[0149]  To configure a UE with M CSI-RS resources, CSI-RS resource 
transmitting, to terminal, a signal that relates to enabling or disabling at least one SP ZP CSI-RS resource among the plurality of SP ZP CSI-RS resources (Para.[0193]  For either embodiment, two possibilities exist. First, the size and content of the DCI field (first embodiment) or MAC CE (second embodiment) can be different from that used for aperiodic CSI-RS. In this case, the selected CSI-RS resource is configured for the UE via higher layer signaling. Therefore, the DCI field (first embodiment) or the MAC CE (second embodiment) simply signals START (activate) or STOP (deactivate). Second, the size and content of the DCI field (first embodiment) or MAC CE (second embodiment) are identical to that used for aperiodic CSI-RS. In this case, the selected CSI-RS resource is indicated in the DCI field (first embodiment) or the MAC CE (second embodiment)--selected out of a plurality of (K.sub.A) resources which are configured for the UE via higher-layer signaling--in the same manner as that for aperiodic CSI-RS);
mapping resource elements for the downlink signal based on the SP ZP CSI-RS resource configuration and based on enabling or disabling the at least one SP ZP CSI-RS resources and transmitting, to the terminal, the downlink signal (Para.[0147]  The first three options allow an eNB to map (hence a UE to measure) only a subset of CSI-RS ports for a given time and/or frequency unit (such as subframe/slot and frequency resource block). This can be termed partial-port mapping. The last option allows an eNB to map (hence a UE to measure) all the CSI-RS ports for a given time and/or frequency unit (such as subframe/slot and frequency resource ),
Onggosanusi does not explicitly disclose the mapping is based on enabling or disabling SP ZP CSI-RS resources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention the mapping is based on enabling or disabling SP CSI-RS resources because the activation/deactivation is for configuring the CSI-RS resources (Para.[0185] In a first embodiment (embodiment 1.A), an activation-release/deactivation mechanism similar to semi-persistent scheduling is utilized to reconfigure CSI-RS resource) and therefore the mapping would also be based on what resources have been activated or deactivated.
Claims 2 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi in view of Nimbalker (US 20160227548).
Re claim 2:
As discussed above, Onggosanusi meets all the limitations of the parent claim.
Onggosanusi  does not explicitly disclose wherein the SP ZP CSI-RS resource configuration is independent of a resource configuration for performing measurement of the terminal.
Nimbalker discloses wherein the SP ZP CSI-RS resource configuration is independent of a resource configuration for performing measurement of the terminal (Para.[0023]  the base station 120 can transmit DCI in a subframe to the UE 110. The DCI can contain a CSI request on a physical control channel in a subframe of a first serving cell, such as the first cell 130. The CSI request can direct the UE 110 to perform CSI measurements for at least one aperiodic CSI-RS of the second serving cell and Para.[0024]  Contents of the DCI for determining the CSI-RS ).
Onggosanusi and Nimbalker are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onggosanusi to include an independent resource configuration for performing measurements as taught by Nimbalker in order to signal aperiodic channel station indication reference signals (Nimbalker Para.[0002]).
Re claim 9:
	Claim 9 is rejected on the same grounds of rejection set forth in claim 2.

Claims 3,10,16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi in view of Yi (WO 2015133823).
Re claim 16:
As discussed above, Onggosanusi meets all the limitations of the parent claim.
Onggosanusi  discloses wherein the signal that relates to enabling or disabling the at least one SP ZP CSI-RS resource (Para.[0193]  For either embodiment, two possibilities exist. First, the size and content of the DCI field (first embodiment) or MAC CE (second embodiment) can be different from that used for aperiodic CSI-RS. In this case, the selected CSI-RS resource is configured for the UE via higher ).
Onggosanusi does not explicitly disclose performs rate matching for the decoding of the downlink signal.
Yi discloses performs rate matching for the decoding of the downlink signal (Para.[0276]  a UE can assume REs configured in the ZP-CSI-RS configuration will be rate matched and Para.[0277]  The rate matching can be applied for SPS as well according to the configuration per subframe where SPS-PDSCH is transmitted).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the activated SPS is enabled for rate matching and a not activated SPS is not enabled for rate matching (as also suggested in Seo US 20150304995 Para.[0117]  In other words, the SPS PDSCH is rate matched around PRBs in which the UE has detected the activation/validation DCI).
Onggosanusi and Yi are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onggosanusi to include rate matching as taught by Yi in order to multiplex a reference signal with a data transmission (Yi Para.[0271-0278]).


Re claim 3:
Onggosanusi discloses performing the rate matching based on a period and an offset indicated by the SP ZP CSI-RS resource configuration according to the SP ZP CSI-RS resource configuration (Para.[0157] The content of time-domain configuration can include periodicity and time unit (for instance, one slot or one subframe) offset when periodic CSI-RS transmission from an eNB and/or periodic CSI-RS measurement at a UE are assumed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention rate matching is performed based on the configuration (as also suggested in Nimbalker US 20160227548 Para.[0018] The UE can decode the PDSCH in the subframe of the serving cell based on rate-matching around the resource elements indicated by the ZP-CSI-RS configuration when the DCI indicates the PDSCH of the UE is rate-matched around the resource elements indicated by the ZP-CSI-RS configuration)
Re claim 18:
	Claim 18 is rejected on the same grounds of rejection set forth in claim 16.
Re claim 10:
	Claim 10 is rejected on the same grounds of rejection set forth in claim 3.

Claims 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Onggosanusi in view of Faxer (US 20200136682).
Re claim 17:
As discussed above, Onggosanusi meets all the limitations of the parent claim.
Onggosanusi  discloses decoding the downlink signal based on the at least one SP ZP CSI-RS resource (Para.[0193]  For either embodiment, two possibilities exist. First, the size and content of the DCI field (first embodiment) or MAC CE (second embodiment) can be different ).
Onggosanusi does not explicitly disclose being enabled for SP ZP CSI-RS so as to not be available for reception of the downlink signal.
Faxer discloses being enabled for SP ZP CSI-RS so as to not be available for reception of the downlink signal (Para.[0116]  Related to CSI-RS is the concept of zero-power CSI-RS resources (also known as a muted CSI-RS) that are configured just as regular CSI-RS resources, so that a UE knows that the data transmission is mapped around those resources – where Onggosanusi discloses SP ZP CSI-RS).
Onggosanusi and Faxer are analogous because they both pertain to data communications.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Onggosanusi to not using a SP ZP CSI-RS resource for data as taught by Faxer in order to boost the SINR (Faxer Para.[0116]).
Re claim 19:
	Claim 19 is rejected on the same grounds of rejection set forth in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wei (US 20190089436) shows activating ZP CSI-RS for rate matching.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD SAJID ADHAMI whose telephone number is (571)272-8615.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD S ADHAMI/Primary Examiner, Art Unit 2471